Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

TrackOne Request
Applicants request filed 10/5/2021 was been granted (see paper mailed 12/8/2021).
Applicant’s response filed 3/29/2022 to the first action on the merits mailed 2/28/2022 did not require an extension of time.

Applicant’s Amendment
	Applicant’s amendment filed 3/29/2022 has been received and entered.  Claims 1-9 were previously cancelled, claims 10, 12 and 20 have been amended and claims 24-25 have been added.
	Claims 11-25 are pending.

Election/Restriction
Applicant’s election without traverse of Group II, and the species of a blood sample and SNPs in the reply filed on 2/9/2022 was acknowledged.  
It was noted that upon search and review of the specification it does not appear to be a burden to examine both groups as Group I appears to comprise similar but broader steps that are required of the elected method for screening a patient for a disease; and similarly the type of genetic variant being analyzed/observed would also be known or associated with the disease being analyzed.  
Accordingly, the restriction requirement was withdrawn.
Newly added claims 24-25 are dependent on the pending claims and appear consistent with the elected invention. 
Claims 10-25 are pending and currently under examination as drawn to a method of analyzing a biological sample by comparing sequence reads obtained from a blood component and the comparison to samples taken at a different time from the first for patient screening are currently under examination.

Priority
	This application filed 10/5/2021 is a Divisional of 16/132123, now US Patent 11142802, which is a continuation of 14/929075, now US Patent 10125399, which claims benefit to US provisional application 62/072936 filed 10/30/2014; and is related to 17/065406 filed 10/7/2020 through parent 16/132123, and to PCT/US15/58483 filed 10/30/2015.
No comment on the priority summary is provided by Applicants in the instant response.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 10-23 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11142802 (16/132123 allowed 8/9/2021) is withdrawn.
 The terminal disclaimer filed 3/29/2022 has been received and APPROVED (see paper entered 3/29/2022).

        Claims 10-23 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10125399 (14/929075 allowed 10/24/2018) is withdrawn.
 The terminal disclaimer filed 3/29/2022 has been received and APPROVED (see paper entered 3/29/2022).

   
Claims 10-23 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-17, 1924, 27, 29-33 of copending Application No. 17/065406 (RCE filed 1/28/2022) is withdrawn.
 The terminal disclaimer filed 3/29/2022 has been received and APPROVED (see paper entered 3/29/2022).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, the newly added limitation of excluding a blood sample from a non-fetal source is considered a new limitation not specifically contemplated in the present disclosure.  
Applicants note support for the current amendments.  Initially it is noted that in reviewing the teachings of the specification as a whole and at [0016], it appears to provide adequate support for newly added step d) and providing a report as an additional step, for example at:
“In some embodiments, the state is determined by comparing a nucleic acid sequence or portion thereof to a reference to determine an apoptotic pattern, necrotic pattern, or predetermined mutations. In some embodiments, the reference is a genome of the subject. In some embodiments, the method further comprises providing a report and/or a therapeutic intervention based on a determination of the state of health.”

However, in reviewing the teachings of [0058], it does not appear to provide support for newly added limitation ‘from a non-fetal source’ but rather at [0058] for analyzing a tumor versus normal and identifying mosaic variants in the cfDNA as provided:
“The method may also be used to perform tumor vs normal analysis without a tissue specimen from the tumor, and thus can be used to identify specific variants in the tumor and to recommend specific anti-cancer drugs based on the mutation to be targeted. The normal analysis may be performed on white blood cells (i.e., leukocytes) prior to the development of the tumor. In some cases, the normal analysis and the tumor analysis are performed on a single blood sample. In this case, whole blood can be collected and centrifuged to separate the plasma which contains the cfDNA, the buffy coat which contains the white blood cells, and the red blood cells. Nucleic acids can be extracted from the plasma and the white blood cells and sequenced. In some cases, the cfDNA may contain distal nucleic acids that originated from a tumor. In these cases, tumor variants may be identified by identifying mosaic variants in the cfDNA that are not represented in the white blood cells ("normal"). In some cases, the tumor variants are causal variants (i.e., tumor-causing).”

A review of the specification as a whole appears to support that the inclusion of fetal sources is contemplated not excluded as presently claimed, for example in [0140] listing a series of diseases including ‘erythroblasosis fetalis’ and more generally in [0143] teaching:
“The methods as disclosed herein may be used for monitoring the health of a fetus using whole or partial genome analysis of nucleic acids derived from a fetus, as compared to the maternal genome. For example, nucleic acids can be useful in pregnant subjects for fetal diagnostics, with fetal nucleic acids serving as a marker for gender, rhesus D status, fetal aneuploidy, and sex-linked disorders. The methods as disclosed herein may identify fetal mutations or genetic abnormalities. The methods as disclosed herein can enable detection of extra or missing chromosomes, particularly those typically associated with birth defects or miscarriage. The methods as disclosed herein may comprise, or comprise the use of, the diagnosis, prediction or monitoring of autosomal trisomies (e.g., Trisomy 13, 15, 16, 18, 21, or 22) and may be based on the detection of foreign molecules. The trisomy may be associated with an increased chance of miscarriage (e.g., Trisomy 15, 16, or 22). Alternatively, the trisomy that is detected is a livebom trisomy that may indicate that an infant will be born with birth defects (e.g., Trisomy 13 (Patau Syndrome), Trisomy 18 (Edwards Syndrome), and Trisomy 21 (Down Syndrome)). The abnormality may also be of a sex chromosome (e.g., XXY (Klinefelter's Syndrome), XYY (Jacobs Syndrome), or XXX (Trisomy X). The methods disclosed herein may comprise one or more genomic regions on the following chromosomes: 13, 18, 21, X, or Y. For example, the foreign molecule may be on chromosome 21 and/or on chromosome 18, and/or on chromosome 13. The one or more genomic regions may comprise multiple sites on multiple chromosomes. [0144] Further fetal conditions that can be determined based on the methods herein include monosomy of one or more chromosomes (X chromosome monosomy, also known as Turner's syndrome), trisomy of one or more chromosomes (13, 18, 21, and X), tetrasomy and pentasomy of one or more-50- Attorney Docket No. 48929.4008US03chromosomes (which in humans is most commonly observed in the sex chromosomes, e.g., XXXX, XXYY, XXXY, XYYY, XXXXX, XXXXY, XXXYY, XYYYY and XXYYY), monoploidy, triploidy (three of every chromosome, e.g., 69 chromosomes in humans), tetraploidy (four of every chromosome, e.g., 92 chromosomes in humans), pentaploidy and multiploidy.”

which appears to provide that the sample contain cfDNA of a fetus.  More generally, the specification does appear to provide for a source that the subject is not a fetus, however it does not appear to exclude that the sample itself not contain a fetal source of cfDNA, nor does the specification provide guidance on how to remove fetal cfDNA or how to discriminate between a fetal or subject cfDNA in a blood sample.
	Dependent claims are included in the basis of the rejection because they fail to clarify or address the issue.  For example, claim 14 provides for a third sample which includes the listing of ‘breast milk sample’ which implies that subject is or was pregnant and that fetal cfDNA may be present in the blood of a subject.  More clearly setting forth a sample source and method steps consistent with the present disclosure would address the basis of the rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 has been amended to recite the limitation of ‘separated from a blood sample of said subject from a non-fetal source’ and it is unclear if the subject to be excluded should not be a fetus, or that the blood sample not contain fetal material and that the fetal source not exist or is somehow separated from other sources that may be present in the blood sample that is obtained.
More clearly setting forth the nature of the sample, the specific extraction steps that differentiate the two sources that may be present in blood, or limitations consistent with the specification for how sequences are obtained in step a) to differentiate the two sources would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-23 stand rejected and newly added claims 24-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 10-25 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below.
Claim analysis
Independent claims 10 and 20 have been amended and still are directed generally towards a method of detecting variants in circulating cell free DNA as compared to a reference of leukocytes present in the blood of a patient.  The claims have been amended to indicate that the blood is not from a fetus and that the final step provides for a report of any identification of a variant.  The claim sets forth the steps of obtaining blood from a subject, and separating into two parts one representing leukocytes and one representing the remaining portion of the blood sample that has cfDNA, obtaining reads of the nucleic acids reads that are present in the samples by sequencing the nucleic acids that are present, and comparing the sequence data identifying possible variants that may be present between the two where the reads from the leukocytes is to be designated ‘normal’ in the analysis.  Dependent claims set forth the types of variations that might be detected, such as copy number, SNPs, MNPs, inDels,.. or that the variant is associated with disease and/or possible treatment  and that the method steps can be performed more than once at different time points for comparison of the variants at different times.  Newly added claims provide that instructions for intervention is provided based on what variant might be observed, and a listing of the types of variants that might be observed when comparing the read data (similar to dependent limitations for claim 10 set forth in claims 12 and 15).
For step 1 of the 101 analysis, claims 20-25 are found to be directed to a statutory category of a process.  For claims 10-19, it appears that these claims are not directed to a statutory category, because while setting forth a process the steps all appear to be directed to instructions for analyzing read data.  While claim 10 recites ‘obtaining’, in review of the specification for excluding or identifying fetal sources of reads as amended, it appears that this step can be through analysis of the reads and does not require any physical step.  Here, the reads can be obtained from a file of information previously provided.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing and analyzing sequence data for differences/variants.   The step of aligning and comparing sequence to arrive at the identification of variations between sequences are considered instructional steps.  In view of the specification, the claim requires analyzing homology or computing similarity scores to determine differences in the sequences.  The judicial exception is a set of instructions for analysis of sequence data, and appears to fall into the category of Mental Processes that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  Here, the claims do not require a computer, or any large amount or complexity of read sequence data, and could be performed on paper and the analysis could be performed in one’s mind by comparing two sequences to see if there is any variant base between the two.  Dependent claims recite comparison of a third source and that multiple variants might be detected, but similar to comparing two sequences it does not appear beyond observation to align and identify differences among sequences and call them variants.  For the additional step of providing a report, in review of the specification this generically and broadly provides for reporting what differences were observed. 
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, claims 20-25 have an additional element of ‘obtaining’ which requires a physical step to create the sequence read data.  This judicial exception requires steps recited at high level of generality and is not found to be a practical application of the judicial exception as broadly set forth, and provides for known combination of steps used in obtaining sequence read data (see also present specification for generalized listing of possible methods that can be use in the context of the steps).  With respect to providing sources from blood that include separation of leukocytes and the remaining cfDNA, and further analysis and comparison of the two, Lo et al. (1997) provide specific method steps for separating and comparing the two nucleic acid sources present in a blood sample. When the steps are viewed as physical steps or additional elements, it appears that the steps of obtaining sequence data/information and subsequently analyzing read data are separate from one another, and do not integrate back into the steps comprising additional elements.  As amended, the claims now require providing a report however this appears to be generically directed to reporting the observation of the possible differences/variants between the aligned sequences that were observed. In this analysis, it appears that the step of obtaining sequence information is not integrated with the judicial exception and only provides the instruction to report what is observed, nor do the claims provide a practical application of the broad steps used to obtain sequence reads as a consequence of the analysis (as provided in the fact pattern in Vanda) for what is done with the information in a report.
For Step 2B of the two step analysis, one is to determine whether any element or combination of elements, in the claim is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception.  In review of the evidence of record and given the breadth of the claims, there does not appear to be additional steps that are recited in the instantly claimed invention that would amount to significantly more than obtaining read data for analysis within the judicial exception.  In this case the judicial exception is the information of where a given read aligns with a normal or reference sequence to potentially identify variations between reads.  More specifically, it is noted that at the time of filing that using circulating cell free DNA was known and used for diagnostic methods and used for cancer intervention (see for example the teachings of Lo et al., De Mattos-Arruda et al. and Laktionov et al.) and are considered as known and conventional steps of obtaining and separating nucleic acids in a sample and obtaining genetic information about a patient.  As such, the instant claims are drawn only to an abstract process that only manipulates genetic data and the judicial exception of a natural phenomenon (identification of variant sequences in circulating cell free DNA versus a tissue), and are not directed to statutory subject matter.   Dependent claims that set forth the use of an array or bead to capture specific sequences or the use of amplification to provide greater copy number for sequence analysis for analysis in the judicial exception, do not appear to be novel and appear to be a conventional means for ‘enriching’ or ‘capturing’ a sequence of interest (claims 20-24) from a sample as a step of isolation or purification consistent with the disclosure of the present specification.  Therefore the result of the analysis is that the claims are directed towards a judicial exception, i.e. an abstract idea.  In the instant case, the claims are directed to only the analysis and manipulation of data. 
Without additional limitations, a process that employs mathematical algorithms or general considerations to manipulate existing information (in this case defining the presence/absence of variants/alleles in a mixed sample) to generate additional information (in this case describing the nucleic acids present in a sample) is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.  In other words, patenting abstract ideas cannot be circumvented by attempting to limit the use [the idea] to a particular technological environment. For the instant claims, it is noted that a computer and/or program/product can be used to compare sequence reads for homology or variation (specification provides guidance for available tools), but this amount to mere instruction to implement an abstract idea in a computer environment.  The hardware contemplated in the specification for the analysis do not offer a meaningful limitation beyond generally linking “the use of the method to a particular technological environment,’ that is, implementation via computers.” see Alice Corp v. CLS Bank Int’l 573 U.S. (2014).  For the reasons set forth above, the claims are not considered to recite something significantly different than a judicial exception and thereby are not directed to patent eligible subject matter.
Response to Applicant’s arguments
Applicants provide a summary of guidance relative to the analysis required for 101, highlighting the points for the claims being directed to a statutory category and guidance that judicial exception that provide a practical application under step 2A should be found patent eligible and provide an explanation for example of that in the McRO decision.  Reciting the limitations of the claims, Applicants argue like in McRO the method provides rules to analyze a biological sample and screen for disease.  Applicants further note that claim 20 provides for physical steps for the isolation and sequencing of DNA.  Under Step 2A prong 2 Applicants argue that the claims provide additional elements that integrate the judicial exception into a practical application. Similar to McRO, where here the analysis is performed using a single blood sample, where the sample contains leukocytes that serve as a control and cfDNA which may contain DNA from other cells that might contain variants relative to a control, for example mutations and variants present in cancer cells.  Applicants arguments and claim amendments have been fully considered, but not found persuasive.
With respect to the additional elements, it is noted that claim 10 does not necessarily require any physical steps, and that obtaining given the guidance of the specification provides for obtaining read data.  The steps considered additional elements for isolating and sequencing DNA from a blood sample have been acknowledged, and Lo et al has been cited and discussed that this step was known and practiced in the prior art, and for the same purpose of comparing cfDNA to leukocytes as a control.  With respect to the judicial exception and analysis of the read data obtained, the fact pattern provided in McRO appears different from that of the instant claims.  Here, the analysis steps are not integrated into a process like that of McRO that addressed a problem previously addressed manually, but rather applies steps that simply analyze data that is obtained.  It is noted that neither the specification nor the claims provides new means for comparing sequences or identifying variants as generically provided, and reporting as a final step broadly provides for indicating what the results were if any were identified.  Clearly the art of record demonstrates that methods of isolating cfDNA from leukocytes was known and practiced, and that variations in the reads between the two could be observed.  Further, the specification provides no new correlations of disease based on obtaining read data, and it was readily known that certain genetic alterations were known to be associated with the progression of cancer, as well as alterations associated with other conditions and diseases all of which the present claims and disclosure rely upon to practice the claims as broadly set forth.  Unlike the fact pattern in McRO which provided an automated set of rules that addressed a problem previously resolved manually, the present claims broadly provide for known steps of isolating two known sources of DNA in blood, and using leukocytes as a control which was also taught (by Lo et al).  Given the evidence of record and breadth of the claims, Applicant’s arguments that the steps provide an improvement and significantly more do not appear to be consistent with the fact pattern and evidence of record that the claims are patent eligible as provided in McRO.  Further, given the evidence of record, the art provides that read data could be observed and could be correlative to diseases such as cancer.  Therefore, for the reasons above and of record, the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-23 as amended stand rejected and newly added claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (1997), De Mattos-Arruda et al. (2013), Laktionov et al. (2004), Ellinger et al (Urologic Oncology 29:124-129 (2001)), Jung et al (Clinica Chimica Acta 411:1611-1624 (2010)), Shaw et al  (Genome Research 22:220-231 (2012)), Lewis et al. (US 2012/0058480 A1) and Green et al. (US 2005/0260645 A1). 
Response to Applicant’s arguments and claim amendments
Applicants note the amendment to the claims providing steps i)-ii) and d) for clarification and argue that none of the references provide for a non-fetal source and fail to provide early disease diagnosis reporting, where the early reporting is based on detection of a variant when comparing cfDNA sequences to that of leukocytes used as a control reference sequence obtained from the subject.  The claim amendments and Applicants arguments have been fully considered, but not found persuasive.
With respect to the amendments to the claims with respect to cfDNA ‘from a non-fetal source’ it is acknowledged that the teaching of Lo et al who provide the method steps for isolating cfDNA from leukocytes for sequencing and analysis/comparison focus on the analysis of cfDNA that is present from the fetus, however it would be readily known that the cfDNA in the sample also contained the maternal cfDNA and serves as a source of non-fetal cfDNA by itself.  As further evidence of cfDNA representing the subject (i.e. non-fetal source) Mattos-Arruda et al. and Laktionov et al. were provided for the teaching that circulating blood biomarkers promise to become non-invasive real-time surrogates for tumour tissue based biomarkers. In the basis of the rejection, it was specifically noted that Mattos-Arruda et al. teach that circulating biomarkers have been investigated as tools for breast cancer diagnosis, the dissection of breast cancer biology and its genetic and clinical heterogeneity, prognostication, prediction and monitoring of therapeutic response and resistance, and that Laktionov et al. teach that both DNA and RNA can be identified and analyzed for method to diagnose cancer.  Together these references provide the basis that cfDNA in the blood represent cfDNA from the subject (non-fetal source) and that the cfDNA can serve as a biomarker for diseases that may be present in a subject.  Lo et al provide the basis of separation of cfDNA from leukocytes and their use as controls for the information that the sequence reads represent relative to different conditions and diseases.  Given the evidence of record, it appears that art provides that cfDNA present in the blood could be used to determine the presence of disease such as cancer (in additional to analysis of fetal DNA in a pregnant subject), and that methods for isolating and analyzing cfDNA versus leukocytes as a control were known and used.  Given the teachings as a whole, it appears obvious that methods of isolation and analysis of cfDNA v. leukocytes, and that in non-pregnant subjects the cfDNA would represent the subject that is represent a non-fetal source are provided by the teachings of the cited references.  
With respect to the amendment for an additional step of d) for providing a report, a review of the specification suggests that there is no new means for reporting, and that broadly this step and limitation provides for reporting what was observed as a form of data.  Clearly Lo et al. provide reporting and expectations of what might be observed for cfDNA representing a fetus.  Again, it is recognized by Lo et al. that variants of the maternal and paternal source of the information would be present and can be analyzed.  Further, given the teachings of Mattos-Arruda et al. and Laktionov et al. for the presence and correlation of markers that could be detected, it appears obvious that known correlations could be used and applied to reporting based on the information that results from the analysis of the read data of cfDNA versus a control.  
A review of the arguments and evidence of record does not appear to provide for new methods of isolation or for reporting observations, or secondary considerations that comparing cfDNA to a control from a subject provides any unique result or requirement for analysis beyond aligning and comparing read data to observe potential differences.  Further, it would have been expected that biomarkers correlated with a variety of conditions could be observed given the teachings of Mattos-Arruda et al. and Laktionov et al.
Therefore, for the reasons above and of record, the rejection is maintained.
Previous rejection of record
Lo et al provide a report for the presence of cfDNA in maternal plasma and serum, and note that the presence of tumor DNA has been found and analyzed in cancer patients.  The methods disclosed by Lo et al. used a rapid-boiling method to extract DNA from plasma and serum. DNA from plasma, serum, and nucleated blood cells from 43 pregnant women underwent a sensitive Y-PCR assay to detect circulating male fetal DNA from women bearing male fetuses.  More specifically, maternal human blood samples were processed 1–3 h after venesection.  Blood samples were centrifuged at 3000 g, and plasma and serum were carefully removed from the nucleic-acid-containing and plain tubes, respectively, and transferred into plain polypropylene tubes. Great care was taken to ensure that the buffy coat or the blood clot was undisturbed when plasma or serum samples, respectively, were removed. After removal of the plasma samples, the red-cell pellet and buffy coat were saved for DNA extraction with a Nucleon DNA extraction kit. The plasma and serum samples then underwent a second centrifugation at 3000 g, and the re-centrifuged plasma and serum samples were collected into fresh polypropylene tubes.  Similar to Lo et al suggestion, Mattos-Arruda et al. provide for the teaching that circulating blood biomarkers promise to become non-invasive real-time surrogates for tumour tissue based biomarkers. Circulating biomarkers have been investigated as tools for breast cancer diagnosis, the dissection of breast cancer biology and its genetic and clinical heterogeneity, prognostication, prediction and monitoring of therapeutic response and resistance.  Laktionov et al. provide further evidence and teaching that both DNA and RNA can be identified and analyzed for method to diagnose cancer.  Laktionov et al. provide that in the blood there are two sources, a free from and one that is bound to blood cells, such as leukocytes which possess nucleic acid binding proteins at their surface.
In addition, Lo et al provide that future studies should investigate the temporal relation between gestation and the appearance and concentration of fetal DNA in maternal plasma. As well as sex-linked disorders, techniques for fetal-DNA detection in maternal plasma or serum can also be used to detect many paternally inherited DNA sequences that differ from their maternal counterparts. Clinical examples include fetal rhesus D status assessment and detection of certain haemoglobinopathies. The plasma or serum-based approach might also be applicable to screening for chromosomal aneuploidies (such as Down’s syndrome) if there is a quantitative difference in the concentration of fetal DNA in maternal plasma and serum between affected and normal pregnancies; this is a situation analogous to the high concentration of fetal cells detectable in pregnancies that involve aneuploid fetuses.  Laktionov et al provide the observation for different stages of cancer providing different amounts of nucleic acids being bound when analyzing different patients and different stage samples.  Further, it is noted by Lo et al. and acknowledged that there are interesting similarities between a growing fetus and a neoplasm: both are immunologically foreign and have an extensive vascular interface with their hosts, noting the results as analogous to that of Nawroz and colleagues, who detected in head and neck cancer patients mutant plasma DNA predominantly in those with high tumor load.  Similar to Nawroz noted by Lo et al. at the time of filing, the presence of circulating cell-free DNA in humans was known as evidenced by Ellinger et al, Jung et al and Shaw et al. who provide detailed examples of how cell-free circulation DNA can be used to evaluate patients with cancer.  Each Ellinger et al, Jung et al and Shaw et al. provide a detailed analysis to provide evidence that isolated cell free DNA can be used to identify genetic variants in cancer patients, both in quantity and in specific mutations associated with a given cancer and possible roles for treatment or care.  Similar to Lo et al., Lewis discloses methods for separating cell-free DNA from a maternal blood sample (para [0010] "The present invention provides methods for enriching fetal nucleic acids from a maternal sample, such as, whole blood .... obtained from a pregnant female") and that analysis of fetal cell-free DNA offers one potential approach to non-invasive prenatal diagnosis" (para [0005] "Analysis of cell free fetal DNA (cffDNA) in maternal plasma offers one potential approach to non-invasive prenatal diagnosis"). Lewis further teaches that maternal cell-free DNA is also present in blood (para [0006] "cell free maternal DNA is also present in blood in quantitative excess"). Given that leukocytes are present in the buffy coat and serve as nucleated blood cells as provided in Lo et al. that can serve as a source of patient nucleic acid in a blood sample, one of ordinary skill in the art would have readily appreciated that nucleic acid extracted from maternal leukocytes can be compared to isolated cell free DNA in order to determine whether the cell free DNA is maternal or fetal cell free DNA, wherein fetal cell free DNA can be used to make a prenatal diagnosis of the growing fetus. Thus, one of ordinary skill in the art would have found it obvious to use the method of Lo et al to include a step of separating a maternal blood sample into at least a first component that includes  cell-free nucleic acid molecules and a second component that includes a cellular fraction comprising leukocytes which are known to be present in the buffy coat, as taught by both Lo et al and Lewis, in order to verify that cell-free nucleic acid is from the fetus, and to use the fetal cell-free nucleic acid to provide a non-invasive prenatal diagnosis of the fetus, as taught by Lo et al and Lewis.  Finally, in view of the art as a whole, the use of genetic markers can be used to detect whether cancer exists within the patient as well as determine the origin of the cancer based on the specificity of the genetic marker being used.  The skilled artisan would know that specific types of identified cancers would require different and unique types of treatments making obvious ‘compositions’ that would be used in the treatment of cancer.
	Thus, the claimed invention as a whole was clearly prima facie obvious.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph Woitach/            Primary Examiner, Art Unit 1631